EDWARD N. SCRUGGS, Retired Circuit Judge.
This is a divorce case. The defendant husband appeals.
We have reviewed the record herein and, as to the issues raised by the husband, we find no error. The record cannot be factually enlarged, changed, altered, or varied upon appeal by statements appearing in the husband’s brief, for the record itself must disclose the evidence, facts, pleadings, exhibits, instruments, or adverse rulings of the trial court upon which the alleged error is founded before such a matter may be considered by an appellate court. Green v. Standard Fire Insurance Co., 398 So.2d 671 (Ala.1981); Roberts v. Roberts, 424 So.2d 644 (Ala.Civ.App.1982); Daniels v. Bona Fada Federated Club 1979-80 Members, 403 So.2d 255 (Ala.Civ.App.1981). Here, the record does not so disclose and the final divorce judgment is affirmed.
The foregoing opinion was prepared by Retired Circuit Judge EDWARD N. SCRUGGS while serving on active duty status as a judge of this court under the provisions of section 12-18-10(e), Code 1975, and this opinion is hereby adopted as that of the court.
AFFIRMED;
All the Judges concur.